             Case 1:20-cv-01873 Document 13-1 Filed 07/13/20 Page 1 of 15




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


JOHNS HOPKINS UNIVERSITY;

Plaintiff,

v.

U.S. DEPARTMENT OF HOMELAND
SECURITY;
                                              Case No. 20-cv-1873
U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT;

CHAD WOLF, in his official capacity as
Acting Secretary of the U.S. Department of
Homeland Security; and

MATTHEW ALBENCE, in his official
capacity as Acting Director of the U.S.
Immigration and Customs Enforcement;

Defendants.


MEMORANDUM IN SUPPORT OF MOTION TO PERMIT THREE DECLARANTS TO
                   PROCEED BY PSEUDONYM
               Case 1:20-cv-01873 Document 13-1 Filed 07/13/20 Page 2 of 15




                                                   TABLE OF CONTENTS


INTRODUCTION ...........................................................................................................................1

FACTUAL BACKGROUND ..........................................................................................................1

LEGAL STANDARD......................................................................................................................4

ARGUMENT ...................................................................................................................................6

I.        Anonymity Is Necessary to Protect Highly Sensitive and Personal Information ................6

II.       Disclosure of the Doe Declarants’ Identities Would Create a Significant Risk of
          Physical and Psychological Harm........................................................................................8

III.      This Action Is Against the Government, Which Favors Anonymity.................................10

IV.       Any Risk of Unfairness to Defendants Is Minimal and Outweighed by the Risk to
          the Proposed Doe Declarants .............................................................................................10

CONCLUSION ..............................................................................................................................13




                                                                     ii
               Case 1:20-cv-01873 Document 13-1 Filed 07/13/20 Page 3 of 15




                                        INTRODUCTION

          Plaintiff Johns Hopkins University respectfully seeks leave to submit declarations from

three declarants by pseudonym. Each declarant is an international student of Johns Hopkins who

would be affected by the policy under challenge and seeks to submit a declaration in connection

with Johns Hopkins’ Motion for a Temporary Restraining Order and Preliminary Injunction.

Johns Hopkins is willing to consult with Defendants concerning the instant motion as soon as

they are so prepared. However, should the Court grant Johns Hopkins’ request to submit the

proposed doe declarations (the “Proposed Doe Declarations”), attached hereto as Exs. A-C,

Johns Hopkins will file the Proposed Declarations in support of the TRO and Preliminary

Injunction Motion forthwith.

                                   FACTUAL BACKGROUND

          Johns Hopkins brought suit to challenge Defendants’ issuance of a July 6, 2020 directive

(the “July 6 Directive”) under which, among other things, university students holding F-1 visas

would lose their visa status depending on their enrollment in remote learning courses, in

contravention of the previous guidance issued by Defendants (the “March 13 Guidance”). See

Dkt. No. 1 (Complaint). In connection with its motion for a temporary restraining order and

preliminary injunction filed this morning, Dkt. No. 9, Johns Hopkins seeks to file pseudonymous

declarations on behalf of three declarants who wish to withhold their identities from Defendants

and the public (the “Proposed Doe Declarants”).

          The Proposed Doe Declarants are students of Johns Hopkins University and holders of F-

1 student visas. See Exs. A–C (Proposed Doe Declarations). The proposed declarations, which

are attached to this filing for the Court’s reference, describe the crucial role that their student

visas have played in the Declarants’ lives, and the consequences they face alongside Johns

Hopkins as a result of the July 6 Directive. The declarations generally relate to the Proposed


00811-99800/12235748.7
               Case 1:20-cv-01873 Document 13-1 Filed 07/13/20 Page 4 of 15




Declarants’ reliance on the March 13 Guidance, the circumstances relevant to the July 6

Directive, the irreparable harm the Proposed Declarants and Johns Hopkins will suffer if the

Directive is enforced, and public-interest considerations that should be weighed in assessing

Johns Hopkins’ motion for injunctive relief.

          The Proposed Doe Declarants currently have authorizations arising from their status as F-

1 visa recipients. Barring the injunctive relief Johns Hopkins has requested, however, they will

be subject to loss of immigration status, arrest, detention, and removal by immigration authorities

if they or Johns Hopkins are deemed to be out of compliance with the Directive. By virtue of

their visa applications and other routine disclosures to Defendants, the government possesses the

Proposed Doe Declarants’ personal information, including their home addresses, and—in certain

instances—social media handles or usernames.             See, e.g., U.S. Department of Homeland

Security, Form I-20 (July 15, 2016).1 As such, Defendants have the ability to give effect to the

threat in the July 6 Directive to deport the Proposed Doe Declarants should their identities

become known.

          Each Proposed Doe Declarant reasonably fears retaliation for submitting a declaration in

support of Johns Hopkins. Specifically:

          •         Student A is currently pursuing a graduate degree in public health at Johns

                    Hopkins. Student A’s family came to the United States years ago due to Student

                    A’s life-threatening asthma condition, having been advised that Student A would

                    suffer grave health consequences by remaining in Student A’s country of origin.

                    Notably, Student A’s entire family now resides in the United States. Furthermore,

1
   Available at https://studyinthestates.dhs.gov/sites/default/files/I-20_Active.pdf; U.S.
Department of State, Frequently Asked Questions on Social Media Identifiers in the DS-160 and
DS-260 (June 4, 2019), https://travel.state.gov/content/dam/visas/Enhanced%20Vetting/CA%20-
%20FAQs%20on%20Social%20Media%20Collection%20-%206-4-2019%20(v.2).pdf.

00811-99800/12235748.7                              2
               Case 1:20-cv-01873 Document 13-1 Filed 07/13/20 Page 5 of 15




                    Student A has elected an entirely remote course-load for the coming term

                    specifically because Student A is at especially high risk of complications if

                    exposed to COVID-19.       Student A is terrified of being deported, torn from

                    Student A’s family and the only community Student A has known for well over a

                    decade, and sent to a country that Student A’s family left specifically due to

                    Student A’s health condition. Disclosing Student A’s identity would compound

                    that terror, and cause a tremendous amount of stress and anguish.

          •         Student B entered the United States after receiving an offer of admission to Johns

                    Hopkins. Student B is the first person in their family to attend college in the

                    United States. Receiving a student visa has allowed Student B to pursue a Master

                    of Science degree at the Johns Hopkins Bloomberg School of Public Health. The

                    effectuation of the July 6 Directive would lead to a significant economic hardship

                    for Student B, as any lapse in the declarant’s F-1 visa requirements would force

                    Student B to leave the country, abandon research (necessitating additional costly

                    education in India), lose a hard-won scholarship (totaling tens of thousands of

                    dollars), break an apartment lease (incurring some $15,000 in costs) and lose

                    Optional Training Program opportunities in the United States.       Furthermore,

                    returning to Student B’s home country would risk exposing multiple family

                    members—which includes especially high-risk individuals—to a heightened

                    threat of COVID-19 infection. Disclosure of the Student B’s identity to the

                    Government would cause extreme mental stress; Student B is already exhausted

                    from the fear and emotional turmoil of the uncertainty that the July 6 Directive

                    has caused.



00811-99800/12235748.7                              3
               Case 1:20-cv-01873 Document 13-1 Filed 07/13/20 Page 6 of 15




          •         Student C is currently matriculating at Johns Hopkins, with plans of completing

                    an undergraduate degree at Johns Hopkins and progressing to medical school,

                    residency, and fellowship in the United States. Student C is now fearful of being

                    unable to finish college or ever become a physician in the United States, and is

                    afraid of being deported to a country where Student C has no immediate family,

                    where Student C would likely be forced to restart undergraduate studies from

                    scratch, and where all of Student C’s academic progress thus far would be lost—

                    all due to factors entirely outside of Student C’s control. Disclosing Student C’s

                    identity would increase these feelings of fear and vulnerability by orders of

                    magnitude.

                                         LEGAL STANDARD

          Courts may exercise discretion to authorize the submission of materials by anonymous

parties and declarants. Does I Through III v. District of Columbia, 216 F.R.D. 5, 6 n.1 (D.D.C.

2003) (noting that plaintiffs were granted leave to file via pseudonym). Courts authorize parties

to proceed without disclosing their identity to the public in cases involving “matters of a

sensitive and highly personal nature,” exercising their discretion in balancing the circumstances

of each case with the tradition of openness in judicial proceedings. Doe v. Cabrera, 307 F.R.D.

1, 4 (D.D.C. 2014).         Courts may also authorize parties to proceed without revealing their

identities to the defendants when there is a particularly high risk of retaliation or harassment, as

balanced against a low risk of prejudice to the defendants. See, e.g., Women Prisoners of the

D.C. Dep’t of Corrs. v. District of Columbia, 877 F. Supp. 634, 639 n.1 (D.D.C. 1994) (allowing

prisoners to proceed under pseudonyms due to the risk of retaliation by prison guards), vacated

and modified in part on other grounds, 899 F. Supp. 659 (D.D.C. 1995); Campbell v. U.S. Dep’t

of Agric., 515 F. Supp. 1239, 1246 (D.D.C. 1981) (allowing plaintiffs to proceed anonymously in
00811-99800/12235748.7                              4
               Case 1:20-cv-01873 Document 13-1 Filed 07/13/20 Page 7 of 15




an action challenging the agency’s interpretation of the Food Stamp Act); Gomez v. Buckeye

Sugars, 60 F.R.D. 106, 107 (N.D. Ohio 1973) (allowing plaintiffs to proceed under pseudonyms

in a Fair Labor Standards Act because the plaintiffs feared retaliation from defendants who were

their employers; Yaman v. U.S. Dep’t of State, 786 F. Supp. 2d 148 (D.D.C. 2011) (allowing

plaintiff to file her residential address under seal and ex parte to protect safety of her minor

children).

          Although the D.C. Circuit has not articulated a precise test for whether to allow persons

to proceed anonymously, lower courts have applied the following five factors to parties seeking

anonymity:

                    (1) whether the justification asserted by the requesting party is
                    merely to avoid the annoyance and criticism that may attend any
                    litigation or is to preserve privacy in a matter of a sensitive and
                    highly personal nature;

                    (2)    whether identification poses a risk of retaliatory physical or
                    mental harm to the requesting party or even more critically, to
                    innocent non-parties;

                    (3)     the ages of the persons whose privacy interests are sought
                    to be protected;

                    (4)     whether the action is against a governmental or private
                    party; and

                    (5)     the risk of unfairness to the opposing party from allowing
                    an action against it to proceed anonymously.

Nat’l Ass’n of Waterfront Emp’rs v. Chao, 587 F. Supp. 2d 90, 99 (D.D.C. 2008); see also J.W.

v. District of Columbia, 318 F.R.D. 196, 198 (D.D.C. 2016) (applying the same factors to

parents’ request for anonymity for themselves while bringing a suit on behalf of their minor

child); Doe v. Cabrera, 307 F.R.D. 1, 8 (D.D.C. 2014) (applying the same factors to plaintiff

alleging sexual assault). All of these factors are relevant in this case except as pertains to the

ages of the Declarants, who are all adults over the age of eighteen. The remaining factors

00811-99800/12235748.7                               5
               Case 1:20-cv-01873 Document 13-1 Filed 07/13/20 Page 8 of 15




militate heavily in favor of allowing each of the Proposed Doe Declarants in this case to proceed

via pseudonym.

                                          ARGUMENT

          Each of the Proposed Doe Declarants faces grave risk of retaliation if Defendants learn

their identities. Maintaining their anonymity is necessary to protect them against retribution for

their support of Johns Hopkins and its legal action to enjoin the July 6 Directive. At the same

time, protecting their identities from the public and the government poses no risk of unfairness to

Defendants. The Proposed Doe Declarants are not parties to this case, and the government has

no need to know their identities in order to address the issues before this Court.

I.        ANONYMITY IS NECESSARY TO PROTECT HIGHLY SENSITIVE AND
          PERSONAL INFORMATION

          Numerous federal courts have recognized that information related to immigration status

is highly sensitive and may warrant protection from disclosure. See, e.g., Hispanic Interest Coal.

of Ala. v. Governor of Ala., 691 F.3d 1236, 1247 & n.8 (11th Cir. 2012) (noting that revealing

immigration status of school children could lead to “criminal prosecution, harassment and

intimidation” and identifying cases in which courts allowed immigrant plaintiffs to proceed

anonymously); Does I thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1169 (9th Cir. 2000)

(crediting plaintiffs’ “highly vulnerable [immigration] status” as one of several factors weighing

in favor of allowing plaintiffs to proceed anonymously); In re Reyes, 814 F.2d 168, 170 (5th Cir.

1987) (stating in a protective order ruling that allowing defendant employers to seek discovery

regarding plaintiffs’ immigration status could inhibit them from pursuing their rights “because of

possible collateral wholly unrelated consequences, [and] because of embarrassment and inquiry

into their private lives”); Oah v. Tabor, 1991 WL 120087, at *1 n.1 (allowing an immigrant

plaintiff to proceed anonymously).


00811-99800/12235748.7                           6
               Case 1:20-cv-01873 Document 13-1 Filed 07/13/20 Page 9 of 15




          The sensitivity of information relating to immigration status is further heightened when

the action is against a governmental entity, which could use the information to arrest, detain, or

even deport immigrants involved in the lawsuit (in case of the federal government) or facilitate

those actions by the federal government (in cases of state or local governmental entities). For

that reason, courts are especially inclined to shield the identity of immigrants with uncertain

status challenging actions that implicate their status. See, e.g., Lozano v. City of Hazelton,

620 F.3d 170, 195 (3d Cir. 2010) (allowing plaintiffs to proceed without disclosing their

identities to defendants, because plaintiffs “could legitimately fear that defendant [municipality]

was determined to expose their legal status to federal authorities”), vacated and remanded on

other grounds, 563 U.S. 1030 (2011); Puente Az. v. Arpaio, No. CV14-1356-PHX-DGC, 2014

U.S. Dist. LEXIS 166223, at *5 (D. Ariz. Dec. 1, 2014) (allowing undocumented immigrants

to file Doe declarations in a challenge against state statutes criminalizing seeking employment

without federal work authorization); Keller v. City of Fremont, No. 8:10-cv-270, 2011 WL

41902, at *1-*3 (D.       Neb.   Jan. 5, 2011) (allowing undocumented immigrants to proceed

anonymously as plaintiffs in case challenging a ballot initiative making it unlawful for any entity

to knowingly or recklessly lease or rent property to undocumented immigrants). “[F]ederal

courts have recognized that inquiries into immigration status can have an in terrorem effect,

limiting the willingness of plaintiffs to pursue their rights out of fears of the consequences of an

exposure of their position.” Id. at *2.

          Here, submitting a declaration (that discloses their name) in support of Johns Hopkins’

challenge against the administration could attract unwanted attention to the Proposed Doe

Declarants’ immigration status—particularly if Johns Hopkins is forced to prepare and submit I-

20 forms for the Proposed Doe Declarants and other F-1 students pursuant to the July 6



00811-99800/12235748.7                           7
              Case 1:20-cv-01873 Document 13-1 Filed 07/13/20 Page 10 of 15




Directive. Moreover, having their names “in the public domain, especially in the Internet age,”

could subject them to “unnecessary interrogation, criticism, or psychological trauma,” in addition

to the significant risk of retaliation they face, as discussed infra. Cabrera, 307 F.R.D. at 7

(allowing plaintiff alleging sexual assault to proceed anonymously). Given the magnitude and

likelihood of such scrutiny and harassment, combined with the vulnerability of such declarants,

disclosing the Proposed Doe Declarants’ immigration status would lead to harm that is well

beyond the “mere[] . . . annoyance and criticism that may attend any litigation.”              J.W.,

318 F.R.D. at 200 (internal quotation and citation omitted).

II.       DISCLOSURE OF THE DOE DECLARANTS’ IDENTITIES WOULD CREATE
          A SIGNIFICANT RISK OF PHYSICAL AND PSYCHOLOGICAL HARM

          Disclosure of the Proposed Doe Declarants’ identities would expose them to a heightened

risk of arrest, detention, and removal—an outcome that the July 6 Directive expressly

contemplates. See Student and Exchange Visitor Program, U.S. Immigration and Customs

Enforcement, Broadcast Message: COVID-19 and Fall 2020 (July 6, 2020).                    Since the

announcement on July 6, 2020, F-1 visa holders have been living in fear that they can

imminently lose the very protection that brought them to the United States in the first place—and

has allowed them to contribute to the Johns Hopkins community since they stepped foot on

campus.

          Their fear is warranted. First, F-1 visa holders are particularly vulnerable to retaliation

because they have furnished personal identification information to the Government as part of

their visa application process, and the July 6 Directive raises the specter of sudden loss of visa

status, followed by “consequences including, but not limited to, the initiation of removal

proceedings.” Id. Second, the number of immigration-related removals has increased in fiscal

year 2019 with “ICE’s Enforcement and Removal Operations . . . officers arrest[ing]


00811-99800/12235748.7                             8
              Case 1:20-cv-01873 Document 13-1 Filed 07/13/20 Page 11 of 15




approximately 143,000 aliens and remov[ing] more than 267,000 – which is an increase in

removals from the prior year.” U.S. Immigration & Customs Enforcement, ICE Statistics (Jan.

9, 2020), https://www.ice.gov/statistics. This continues a trend that accelerated in 2017, with

ICE reporting that in “the 100 days since President Donald J. Trump signed Executive Orders

(EOs) regarding immigration enforcement priorities, U.S. Immigration and Customs

Enforcement (ICE) has arrested more than 41,000 individuals who are either known or suspected

of being in the country illegally. As compared to the same period in 2016, the annual arrest rate

increased by 37.6 percent.”2 Third, the President already has tweeted in response to efforts to

push back on the July 6 Directive, including lawsuits like Johns Hopkins’, suggesting he would

“tell[] the Treasury Department to re-examine [the universities’] Tax-Exempt Status[,]”3 That is,

the President is threatening to retaliate against universities for challenging the July 6 Guidance.

In these circumstances, any reasonable declarant in the position of these Proposed Doe

Declarants would have a real and well-founded fear of suffering retaliation simply because they

supported the instant lawsuit against this Administration. Unless this Court grants Doe status,

therefore, willingness to participate and to provide sworn submissions in a case adverse to the

Administration would be chilled and very likely precluded as a practical matter.

          Revealing the Proposed Doe Declarants’ identities would put their well-being and safety

at risk, because it would entail disclosing their immigration status to the very source of that

retaliatory threat. See Lozano, 620 F.3d at 195 (allowing plaintiffs to not reveal their identities to

defendant because plaintiffs would be discouraged from vindicating their rights “if doing so

would require alerting federal immigration authorities to their presence”); Int’l Refugee

2
   U.S. Immigration & Customs Enforcement, ICE ERO immigration arrests climb nearly 40%
(Nov. 2, 2017), https://www.ice.gov/features/100-days.
3
    Donald       J.  Trump    (@realDonaldTrump),    Twitter  (July             10,    8:49     AM),
https://twitter.com/realDonaldTrump/status/1281616586273468416.

00811-99800/12235748.7                            9
              Case 1:20-cv-01873 Document 13-1 Filed 07/13/20 Page 12 of 15




Assistance Project (IRAP) v. Trump, No. TDC-17-0361, 2017 WL 818255, at *2 (D. Md. Mar.

1, 2017) (allowing plaintiffs to proceed anonymously partly because disclosure of plaintiffs’

identities to the Government could dissuade them from pursuing their rights in court while their

relatives’ visa applications were pending); Puente Az., 2014 U.S. Dist. LEXIS 166223, at *5–*6

(finding that undocumented immigrant declarants “reasonably fear serious consequences if their

identities are disclosed” because defendants are seeking to prosecute the conduct discussed in

their declarations); Keller, 2011 WL 41902, at *2 (allowing plaintiffs to not reveal their identities

while challenging a local ordinance that would criminalize renting to undocumented

immigrants).

III.      THIS ACTION IS AGAINST THE GOVERNMENT, WHICH FAVORS
          ANONYMITY

          The very fact that this action is against the Government and not against a private party

weighs in favor of allowing the Proposed Doe Declarants to proceed via pseudonym.

“[A]lthough the mere filing of a lawsuit against a private party may cause the defendant

reputational and economic harm, such that fairness requires the identification of the plaintiffs,

the government is not vulnerable to similar reputational harm, particularly in a case involving a

challenge to the constitutional, statutory, or regulatory validity of government activity.” IRAP,

2017 WL 818255, at *3; see also J.W., 318 F.R.D at 201 (“Courts have concluded that

anonymous litigation is more acceptable when the defendant is a governmental body[.]”).

Because there is no due-process concern when the Government is the defendant, there is all the

more reason to credit the powerful considerations favoring Doe status here.

IV.       ANY RISK OF UNFAIRNESS TO DEFENDANTS IS MINIMAL AND
          OUTWEIGHED BY THE RISK TO THE PROPOSED DOE DECLARANTS

          Any potential unfairness to Defendants is minimal and outweighed by the Proposed Doe

Declarants’ need for anonymity. First, the Proposed Doe Declarants are third parties. The

00811-99800/12235748.7                           10
              Case 1:20-cv-01873 Document 13-1 Filed 07/13/20 Page 13 of 15




tradition of public access and open proceedings is implicated to a much lesser degree when the

status of third-party declarants (rather than the actual litigants) is at issue. See Puente Az., No.

CV14-1356 PHX DGC, No. 2016 WL 7743406, at *4 (D. Ariz. Jan. 22, 2016) (noting in a

protective order ruling in favor of non-party Doe declarants that “the public’s interest in an open

and fair adjudication is not seriously impaired” when plaintiffs are openly identified and the

proceedings would be public); cf. J.W., 318 F.R.D. at 201 (noting that courts are wary of

permitting anonymous litigation when doing so would pose “litigation obstacles for

defendants”). Here, the real parties-in-interest—Johns Hopkins, DHS, ICE, Chad Wolf, and

Matthew Albence—are fully identified; simply allowing non-party declarants to proceed via

pseudonym would not seriously hinder the Government’s defense.

          Second, the issues in this case are predominantly legal in nature and do not turn on the

Proposed Doe Declarants’ background or credibility. In Campbell v. U.S. Dep’t of Agric.,

515 F. Supp. 1239 (D.D.C. 1981), a dispute over the proper interpretation of the Food Stamp

Act, the court found that, because the issues in the case were primarily legal in nature, Jane Doe

plaintiffs were not required to divulge their identities to the defendants in seeking declaratory

and injunctive relief that would affect all recipients of social security disability. Id. at 1246; see

also Lozano, 620 F.3d at 195 (agreeing with district court’s conclusion that “because the Doe

Plaintiffs’ identity information was not central to their claims, restricting [the defendant’s] access

to that information would not be prejudicial”); IRAP, 2017 WL 818255, at *3 (finding that “any

prejudice to defendants” in a case with anonymous plaintiffs is “limited because the Doe

Plaintiffs are challenging the constitutional and statutory validity of a governmental order, such

that the questions presented in this case do not depend on identifying the specific parties but

instead are purely legal” (internal quotations and citations omitted)).



00811-99800/12235748.7                           11
              Case 1:20-cv-01873 Document 13-1 Filed 07/13/20 Page 14 of 15




          Here, the Proposed Doe Declarants seek to provide the Court with information in support

of Johns Hopkins’ TRO and Preliminary Injunction Motion that contextualizes how the March

13 Guidance and its rescission through the July 6 Directive have affected Johns Hopkins and the

broader university community.       Because Johns Hopkins’ claims against Defendants do not

depend on the particularized facts and circumstances of the Proposed Doe Declarants, but

revolve around the question of the legality of Defendants’ decision to rescind the March 13

Guidance and issue the July 6 Directive, any risk of unfairness from allowing Doe status is

minimal.

          Third, Defendants have no present need for the identity of the Proposed Doe Declarants

as neither the claims at issue on the merits nor Johns Hopkins’ request for preliminary relief

hinges on their identity. In the unlikely event that Defendants determine later in the litigation

that they have an actual need for the declarants’ identities, they could then make a motion

attempting to demonstrate such need. In the unlikely event that such a situation arose, Johns

Hopkins could at that time either move for a Protective Order or potentially withdraw the

declarations if the Proposed Doe Declarants so wish.4




4
   See Fed. R. Civ. P. 26(c); see also Order Granting Mot. for Protective Order, Doe 1 v. Trump,
No. CV 17-1597 (D.D.C. Sept. 13, 2017) (Dkt. No. 38) (limiting disclosure of pseudonym
plaintiffs’ identities to counsel for defendants and those in the employ of counsel for defendants
in a suit challenging the presidential memorandum prohibiting accession of transgender military
members); Alexander v. FBI, 186 F.R.D. 54 (D.D.C. 1998) (limiting disclosure of plaintiffs’
medical information to counsel of record and not the defendant agency); Alexander v. Falk, No.
16-cv-2268, 2017 WL 3749573 (D. Nev. Aug. 30, 2017) (ordering disclosure of plaintiffs’
identity to defendants’ counsel only, with a prohibition on disclosing plaintiffs’ identity to
counsel’s clients); see also D’Onofrio v. SFX Sports Grp., 256 F.R.D. 277, 280 (D.D.C. 2009)
(“[T]here need not be a great deal of harm to justify protecting information when doing so would
not prejudice the party who will be prevented from seeing the information.”).

00811-99800/12235748.7                          12
              Case 1:20-cv-01873 Document 13-1 Filed 07/13/20 Page 15 of 15




                                           CONCLUSION

          For the foregoing reasons, Johns Hopkins respectfully requests that the Court permit the

Proposed Doe Declarants to proceed via pseudonym, at which point their declarations would

officially be filed on the docket in support of Johns Hopkins’ TRO and Preliminary Injunction

Motion, as also filed this same day.



DATED: July 13, 2020                      Respectfully submitted,

                                          QUINN EMANUEL URQUHART & SULLIVAN LLP


                                     By          /s/ William A. Burck
                                          William A. Burck (D.C. Bar No. 979677)
                                          Derek L. Shaffer (D.C. Bar No. 478775)
                                          1300 I Street NW, 9th Floor
                                          Washington, DC 20005
                                          (202) 538-8000
                                          derekshaffer@quinnemanuel.com
                                          williamburck@quinnemanuel.com

                                        Kathleen Sullivan*
                                        Crystal Nix-Hines*
                                        Shon Morgan*
                                        Marina Lev*
                                        865 S. Figueroa Street, 10th Floor
                                        Los Angeles, CA 90017
                                        (213) 443-3000
                                        kathleensullivan@quinnemanuel.com
                                        shonmorgan@quinnemanuel.com
                                        crystalnixhines@quinnemanuel.com
                                        marinalev@quinnemanuel.com

                                        *Applications for admission pro hac vice filed

                                        Attorneys for Plaintiff Johns Hopkins University




00811-99800/12235748.7                            13
